14th COURT OF APPEALS
                                                                                                                     HOUSTON. TEXAS

                                                                                                                     JUL 03 2015      -
Appellate Docket Number: ^KMSfiS^S^^BBPH
                                                                                                                                 Ml       m
Appellate Case Style:




Companion Case No, •K&g&ggBBB




Amended/corrected statement:                          DOCKETING STATEMENT (Civil)
                                                 Appellate Court:gjj^g@I^Milililli
                                           (to be filedin the court ofappeals upon perfectionof appealunderTRAP32)

^'^^^aa^^^SS^^^^SS^^^1^^^^^^'                                           ^|;n^ppcllflbl|Alloi^C^s)|^                                   iSpfe
E^l Person []] Organization (choose one)                                   |~~|    Lead Attorney
                                                                           First Name:
First Name:            ^jg^^^^^^^^^^j^BI                                   Middle Name:

Middle Name: ^TiltaiW^HKWaWCTii^^^^P                                       Last Name:

Last Name:   ^BlteMSE^^^^B^g^Pi                                            Suffix:

Suffix:                                                                    Law Firm Name:

ProSe: ®                                                                   Address 1:

Address 1:
                       l^^M^KKKM                                           Address 2:

Address 2:           . §                                                   City:
City:                  IJlCfSgy^^^ffi^                                     State:

State:       H f f ^ ^ ^ l Zip+4 |§|}|j                                    Telephone:
Telephone:             IMllMI^^ffl ext.                                    Fax:

                                                                           Email:

Email: IS^^SS^BI^^^gJJlHilllPiili                                          SBN:

*III#/Vppell<
 " W      "»,,,^"f
Kl Person            •Organization(choose one)                             ^j      Lead Attorney
                                                                           First Name:
First Name:                                                                Middle Name:

Middle Name: lHDH£&}                                                       Last Name:

Last Name:                                                                 Suffix:

Suffix:                                                                    Law Firm Name:

Pro Se: Q                                                                  Address 1:

                                                                           Address 2:

                                                                           City:               f §! j ^ I        U
                                                                           State:     g   aal»»lllllll Zip+4:
                                                                           Telephone:        ••HEIMext
                                                                           Fax:

                                                                           Email; j§
                                                                           SBN:       •
                                                                 Page! of 13
.DHt^epate©                                          Ufo £ffl£te&Gm3$®)
|~~j Person    ^Organization (choose one)            •       Lead Attorney
Organization Name: IIDMIEMHITO                       First Name:

First Name:                                          Middle Name: BBB®PB
Middle Name:                                          Last Name:         I^NifiGMEKf
Last Name:          MSL                              Suffix:

Suffix:                                              Law Firm Name: i             wtnt^sag^ a /Asms®!®
Pro Se: ®                                            Address

Address 1:                                           Address 2:
Address 1:
                                                     City:
City:         SUM
                                                     State:     mexas!
State:    LUexasE                                    Telephone:          r»>23.2g2BSl
Telephone:
Fax:

Email:




                                            Page 2 of 13
 ,o m*Mmm£m^s^£Mm>&>B
Nature of Case (Subject matter or type of case):

Date order or judgment signed:
Date notice of appeal filed in trial court: r&a^z#jk$li$
If mailed to the trial court clerk, also give the date mailed:
Interlocutory appeal of appealable order: £3 Yes • No
If yes, please specify statutory or otherbasis on which interlocutory orderis appealable (SeeTRAP 28)
                                                                                                      m@)$8mmmm smwmim
Accelerated appeal (See TRAP 28):             13 Yes • No
If yes, please specify statutory or other basis on which appeal is accelerated:
  imi5Ii}S»(^lMK^

Parental Termination or Child Protection? (See TRAP 28.4): [g Yes QNo

Permissive? (See TRAP 28.3):                   • Yes E3 No
If yes, please specify statutory or other basis for such status:

Agreed? (See TRAP 28.2):                       • Yes g| No
If yes, please specify statutory or other basis for such status:


Appeal should receive precedence, preference, orpriority under statute orrule:               123 Yes [j No
If yes, please specif)' statutory or other basis for such status:


Does this case involve an amount under $100,000?          [gj Yes QNo
Judgment or orderdisposes of all parties and issues: £R] Yes QNo
Appeal from final judgment:                               gj Yes • No
Does the appeal involve the constitutionality orthe validity ofa statute, rule, orordinance?          •   Yes G£)No

    &3&L0B IMairiBsg'DuiiB'Dte) (M^£rjpE0
Motion for New Trial:                DYes [gj No                     If yes, date filed:
Motion to Modify Judgment:           fjYes |3 No                     If yes, date filed:
Request for Findings of Fact         DYes |3 No                      If yes, date filed:
and Conclusions of Law:

Motion to Reinstate:                 [ElYes •      No                If yes, date filed: VXmil
                                     • Yes g] No                     If yes, date filed:
Motion under TRCP 306a;

Other:

If other, please specify:

      toajp3^Has any party to the court'sjudgmentfiled for protection in bankruptcy whichmightaffectthis appeal?      f~j Yes ^ No
If yes, please attach a copy of the petition.



Date bankruptcy filed:                                      Bankruptcy Case Number:




            mmmmmvmm                                             Clerk's Record:


                                                                 Trial Court Clerk:    ^ District •    County
Trial Court Docket Number (Cause No.)                            Was clerk's record requested?       ^ Yes    fj No
                                                                 If yes. date requested:
Trial Judge (who tried or disposedof case):                      If no, date it will be requested:
First Name:                                                      Were payment arrangements made with clerk?
                                                                                                         • Yes[]No ^Indigent
                                                                  (Note: No request required under TRAP 34.5(a),(b))




Email: I^BlgISSyA¥P.^^aERlo!'MSiIiE>X*NEiTi



Reporter's or Recorder's Record:

Is there a reporter's record?          ^ Yes fjl No
Was reporter's record requested?       |S]Yes ONo
Was there a reporter's record electronically recorded? £^ Yes Q No
Ifyes, date requested: tyj5vl^lzpliEj]
If no, date it will be requested:
Were payment arrangements made with the court reporter/court recorder? [""1 Yes fl No 5    Court Reporter                       •   Court Recorder
    Official                             •   Substitute


First Name:

Middle Name:

Last Name:

Suffix:

Address 1:

Address 2:        mmwm
City:             I
State: |pll
Telephone:
Fax:

Email:


   Sj$3J&3iteiS©SCig
Supersedeas bond filed: • Yes ^ No             Ifyes,datefiled:
Will file: •    Yes ^ No


    (IffiECHiBiEC^faffl^
Will yourequest extraordinary relief(e.g. temporary or ancillary relief) from thisCourt?        [^ Yes • No
Ifyes, briefly state the basis for your request: WLBiySuyE

^llffgltetT        iRiTpu^RTs Hio^

Give a brief description ofthe issue tobe raised on appeal, the relief sought, and the applicable standard for review, ifknown (without
prejudice to the rightto raise additional issues or request additional relief):
                                                                                  MSntil!   ©enpffi© \Mi!Ea&w5? mmmstj$mmm9 say

How was the case disposed of?        E853te0
Summary of reliefgranted, including amount of money judgment, and if any, damages awarded.
If money judgment,what was the amount? Actual damages:
Punitive (or similar) damages: J[
                                                                  Page 5 of 13
Attorney's fees (trial):
Attorney's fees (appellate)
Other:

If other, please specify:



Will you challenge this Court'sjurisdiction?     Q Yes ^ No
Doesjudgmenthave language that one or moreparties "takenothing"?           [~| Yes ^ No
Does judgment have a Mother Hubbard clause? [^]Yes E^l No
Other basis for finality?
Ratethe complexity of the case(use 1 for leastand 5 for mostcomplex):        ^] 1 •   2 •     3 •   4 • 5
Please make myanswer to thepreceding questions known to otherparties in thiscase.             ^ Yes Q No
Can the partiesagreeon an appellate mediator? Q Yes ^ No
If yes, please give name, address, telephone, fax and email address:
Name                           Address                      Telephone                     Fax                       Email




Languages other than English in which the mediator should be proficient:
Name of person filing out mediation section of docketing statement:     ir'BR^ISBlR'^IiRifel^T^ROlliim



ISSUE, SfcM3flSai£G3®

List any pending or past related appeals before this or any other Texas appellate court by court, docket number,and style.

Docket Number: | S B B H H i l                                                 Trial Court:   DKMM^WMSif

  Style:     ?&iM(£M«KJi«ifS

     Vs.




SMI IMn&flG&fte)

List any pending or pastrelated appeals beforethis or any otherTexas appellate court by court,docketnumber, andstyle.

Docket Number: amSTO%gsM!                            B                         Trial Court: 0G8bffiSM}»

  Style:

     Vs.




                                                              Page 6 of 13
  st any pending or past related appeals before this or any other Texas appellate court by court, docket number, and style.




List any pending or past related appeals beforethis or any other Texas appellate court by court, docket number, and style.

Docket Number: ffiMHlQQi^^
  Style:

     vs. i a




                                |K^|Ki^^H
List any pending or past related appeals before this or any other Texas appellate court by court, docket number, and style.

Docket Number: pt|jr2|^^^                                                      Trial Court: (IfllfD'ISJIIRJjJ




List any pending or past relatedappeals before this or any other Texas appellate court by court, docket number,and style.

Docket Number: J^E^j^mMmKHmaBi


     Vs. mr~—                        —




                                                              Page 7 of 13
List any pendingor past related appeals before this or any otherTexas appellate courtby court, docket number, andstyle.

Docket Number: ft^^OS^^^JBMSpi^B                                               Trial Court: mWMKmimWMMmmi
  Style:     « »^ ™- « *- • ~
     Vs.




List any pending or past related appeals before this or any other Texas appellate court by court, docket number, and style.

Docket Number: K4gBfOM@7i(4ViM^ffi^^^

  Style:    HBHH^HB
     Vs.




List any pending or past related appeals before this or any other Texas appellate court by court, docket number, and style.




List any pending or past related appeals before this or any other Texas appellate court by court, docket number,and style.

Docket Number: Mr&BW$Mi                                                        Trial Court: l2MHamiilMlBMl^C@^p
  Style:    IBB^SlSiWE,.,.„w.,.v.„ _,.w._„..„..,, ,,_,„„,„„._*,




                                                              Page 8 of 13
List any pending or past relatedappeals before this or any other               e court by court, docket number, and style.

                                                                               Trial Court:




                                S3SE
                       Ifiigil^^
Listany pending or pastrelated appeals before thisor any otherTexas appellate courtby court, docket number, and style.

Docket Number:

  Style:

     Vs.




xii immtemmt^^^^Sm^m « ^ » ^ t ^ ^ : ^ : « wm-mm^MS^Kii
Listany pending or pastrelated appeals before thisor anyotherTexas appellate court by court, docket number, and style.

Docket Number: ^gl^M8,!8!^
  Style:

     Vs.




List any pending or past related appeals before this or any other Texas appellate court bycourt, docket number, and style.
Docket Number:

  Style:




                                                              Page 9 of 13
[SSflft S^^OS&fiSis
List any pending or past related appeals before this or any other Texas appellate court by court, docket number, and style.

Docket Number: g g H M W                                                       Trial Court:   m wmm®&> mm && %ma®

  Style:     ®mm&&>mm

     Vs. MMmt




M&mm&mmm

List any pending or past related appeals before this or any other Texas appellate court by court, docket number, and style.

Docket Number: | ^ S S ^ | B H ^ | B                                           Trial Court: 18M@Bl^l^lliSffl^tll&^J
  Style:

     Vs.
           @mir®@?inS3g&8




                                                              Page 10 of 13
      Gto an^ O^pEiS C®ie^^
TheCourts of Appeals listed above, inconjunction with the State Barof Texas Appellate Section Pro Bono Committee and local Bar
Associations, areconducting a program toplace a limited number of civil appeals with appellate counsel who will represent the appellant in
the appeal before this Court.

The Pro Bono Committee is solely responsible for screening and selecting the civil cases for inclusion inthe Program based upon a number of
discretionary criteria, including thefinancial means of theappellant or appellee. Ifa case isselected bytheCommittee, and can bematched
with appellate counsel, that counsel will take over representation ofthe appellant or appellee without charging legal fees. More information
regarding this program can be found inthePro Bono Program Pamphlet available inpaper form at theClerk's Office or onthe Internet at
www.tex-app.org. If your caseis selected and matched with a volunteer lawyer, you will receive a letterfrom the Pro BonoCommittee within
thirty(30) to forty-five (45) daysaftersubmitting this Docketing Statement.
Note: there is no guarantee thatif yousubmit yourcasefor possible inclusion in the ProBono Program, the ProBono Committee will select
your case and that pro bono counsel can be found torepresent you. Accordingly, you should not forego seeking other counsel torepresent you
in this proceeding. By signing your name below, you are authorizing the Pro Bono committee totransmit publicly available facts and
information about your case, including parties and background, through selected Internet sites and Listserv toits pool of volunteer appellate
attorneys.
Do you want this case to be considered for inclusion in the Pro Bono Program?         •   Yes ^ No

Do you authorize the Pro Bono Committee tocontact your trial counsel of record inthis matter toanswer questions the committee may have
regarding the appeal?    U Yes ^ No
Please note that any such conversations would bemaintained asconfidential by the Pro Bono Committee and the information used solely for
the purposes of considering thecaseforinclusion in the ProBono Program.

Ifyou have not previously filed anaffidavit of Indigency and attached a file-stamped copy ofthat affidavit, does your income exceed 200% of
the U.S. Department of Health and Human Services Federal Poverty Guidelines?          • Yes • No

These guidelines can befound inthe Pro Bono Program Pamphlet aswell asonthe internet athttp://aspe.hhs.gov/povertv706povertv.shtml.
Are you willing todisclose your financial circumstances to thePro Bono Committee? D Yes ££j No
Ifyes, please attach anAffidavit of Indigency completed and executed by the appellant or appellee. Sample forms may befound inthe Clerk's
Office oronthe internet at http://www.tex-app.org. Your participation in the Pro Bono Program may beconditioned upon your execution of
an affidavit under oath as to your financial circumstances.

Give a briefdescription of theissues to beraised on appeal, thereliefsought, and theapplicable standard of review, if known (without
prejudice tothe right toraise additional issues orrequest additional relief; use a separate attachment, ifnecessary).
Plaintiffs ex-Employer (Crosby ISD/Harris County/State ofTEXAS) have subjected Plaintiffs toongoing Whistleblower Retaliation,
ASSAULT, andChild Support FRAUD foreighteen years. Seeking Child Sup




Signature ofcounsel (or pro se party)                                                 Date:            LutteMS!




                                                                                      State Bar No.:




Electronic Signature: ||S/j
    (Optional)




                                                              Page 11 of 13
The undersigned counsel certifies that this docketing statement has been served onthe following lead counsel for all parties tothe trial
court'sorder or judgmentas follows on [[5n^lfe%?)jfl^



Signature of counsel (or pro se party)                                   Electronic Signature: feS7JBM»Rl«l^yAll^iMS'
                                                                               (Optional)

                                                                         State Bar No.:
Person Served

Certificate ofService Requirements (TRAP 9.5(e)): A certificate ofservice must besigned by the person who made the service and must
state:

                           (1) the date and manner of service;
                           (2) the name and address of each person served, and
                           (3)iftheperson served isa party's attorney, thename of theparty represented bythat attorney

Please enter the following for each person served:

Date Served:     gun mwm

Manner Served: S8SPH38

First Name:

Middle Name: __
Last Name:       IMSi
Suffix:

Law Firm Name:

Address 1:       mwmjmmm
Address 2:       HP1I1H1
City:
State                             | Zip+4:
Telephone:      [M^gg^M ext.
Fax:

Email:

IfAttorney, Representing Party's Name: gil^EWKrlllil^^
Please enter the following for each person served:




                                                              Page 12 of 13
Date Served:     li_un"elt!a#20l'S;
Manner Served: KertifieTilffiaTl

First Name:      BsmimrnmBsmumamimammM
Middle Name:

Last Name:

Suffix:

Law Firm Name-ggTEmtEytMraiirfiRirmiSffiER^WAWE^

Address 1:       BBEH
Address 2:




Email:

If Attorney, Representing Party's Name:




                                                   Page 13 of 13